DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-20) in the reply filed on 2/7/2022 is acknowledged.
Claim 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/7/2022.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wedge portion, wherein the wedge portion extends into the receptacle” (in claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “locking mechanism” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12 of U.S. Patent No. 9,232,966 (‘966) in view of Holbrook US 6,767,153. 
Regarding Claim 1, ‘966 discloses an articulating joint assembly, comprising: 
a first elongated element (first rod, claim 11);
 a receptacle coupled to an end of the first elongated element, wherein the receptacle comprises: a first member and a second member  to form a cavity (“first member” “second member” “cavity” in claim 11);
 a pivoting member (“first component” having a “first spherical ball end” in claim 11) configured to be received within the cavity of the receptacle (claim 11); and 

Regarding Claim 2, ‘966 discloses the cavity is configured to allow for movement of the pivoting member with respect to the receptacle (claim 11). 
Regarding Claim 3, ‘966 discloses the pivoting member comprises: a ball end (claim 11). 

Regarding Claim 4, ‘966 discloses the pivoting member further comprises: a bearing member (“bearing member” claim 12) coupled to the ball end; and a pivot assembly (“pivot assembly”) coupled to the bearing member (claims 11-12). 

Regarding Claim 5, ‘966 discloses the pivot assembly comprises: a hinge member (“hinge member” claim 12); and a pivot pin (“pivot pin” claim 12), wherein the pivot pin engages the hinge member and the bearing member to couple the hinge member to the bearing member and allow for pivotal movement of the hinge member with respect to the bearing member (claim 11-12). 
Regarding Claim 6, ‘966 discloses wherein the second elongated element is coupled to the hinge member (claim 11-12). 
‘966 does not disclose a first member with a first end and a second end, wherein the first end is positioned parallel to and spaced apart from the second end and the first member is curved between the first end and the second end, wherein the first end and the second end are each a planar surface along a first direction between a first side and a second side of the first member, and wherein the planar surfaces are angled relative 

	Regarding Claim 1, Holbrook discloses an articulating joint assembly (Fig 2), comprising:
a first elongated element (see Fig below); 
a receptacle (see Fig below) coupled to an end of the first elongated element, wherein the receptacle comprises: 
a first member with a first end and a second end, wherein the first end is positioned parallel to and spaced apart from the second end (see Fig below) and the first member is curved between the first end and the second end (see Fig below, see also Fig 1-3 where the exterior between the ends are curved), 

wherein the planar surfaces are angled relative to a central axis of the first member as the planar surfaces extend between the first side and the second side (see Fig below, planar surfaces generally parallel to the central axis); 
a second member with a third end and a fourth end, wherein the third end is positioned parallel to and spaced apart from the fourth end and the second member is curved between the third end and the fourth end (see Fig below),  
wherein the third end and the fourth end are each a planar surface along a second direction between a first side and a second side of the second member (see Fig below, planar surfaces in a direction generally parallel to the central axis), and 
wherein the planar surfaces are angled relative to a central axis of the second member as the planar surfaces extend between the third side and the fourth side (see Fig below, planar surfaces generally parallel to the central axis); 
wherein the first end couples to the third end and the second end couples to the fourth end to form a cavity (see Fig below); and
 wherein the planar surface of the first end of the first member is joined to the planar surface of the third end of the second member and the planar surface of the second end of the first member is joined to the planar surface of the fourth end of the second member to form the cavity (see Fig below);
 a pivoting member configured to be received within the cavity of the receptacle; and a second elongated element coupled to the pivoting member (see Fig below). 


    PNG
    media_image1.png
    684
    864
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    593
    1003
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time the invention was made to construct the first and second members of ‘966t o have the first, second, third and fourth ends, planar surfaces as discussed above in view of Holbrook above because this provides a known configuration for two members to be joined together to form a cavity. 

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,653,451 (‘451) in view of Holbrook US 6,767,153. 
Regarding Claim 1,  ‘451 discloses an articulating joint assembly, comprising: 
a first elongated element (“at least one rod system” claim 1);

 a pivoting member (“pivoting member” claim 1) configured to be received within the cavity of the receptacle (claim 11); and 
a second elongated element (“second elongated element” of the at least one rod system, claim 2-3) coupled to the pivoting member (claim 1-3, all the components being coupled together). 
Regarding Claim 2, ‘966 discloses the cavity is configured to allow for movement of the pivoting member with respect to the receptacle (claim 1). 
Regarding Claim 3, ‘966 discloses the pivoting member comprises: a ball end (“spherical shaped end” claim 1). 

Regarding Claim 4, ‘966 discloses the pivoting member further comprises: a bearing member (“bearing member” claim 11) coupled to the ball end; and a pivot assembly (“hinge member” claim 1) coupled to the bearing member (claims 1). 

Regarding Claim 5, ‘966 discloses the pivot assembly comprises: a hinge member (“hinge member” claim 1); and a pivot pin (“pivot pin” claim 1), wherein the pivot pin engages the hinge member and the bearing member to couple the hinge member to the bearing member and allow for pivotal movement of the hinge member with respect to the bearing member (claim 1). 
Claim 6, ‘966 discloses wherein the second elongated element is coupled to the hinge member (claim 1-3). 
‘966 does not disclose a first member with a first end and a second end, wherein the first end is positioned parallel to and spaced apart from the second end and the first member is curved between the first end and the second end, wherein the first end and the second end are each a planar surface along a first direction between a first side and a second side of the first member, and wherein the planar surfaces are angled relative to a central axis of the first member as the planar surfaces extend between the first side and the second side; a second member with a third end and a fourth end, wherein the third end is positioned parallel to and spaced apart from the fourth end and the second member is curved between the third end and the fourth end, wherein the third end and the fourth end are each a planar surface along a second direction between a first side and a second side of the second member, and wherein the planar surfaces are angled relative to a central axis of the second member as the planar surfaces extend between the third side and the fourth side; wherein the first end couples to the third end and the second end couples to the fourth end to form a cavity; and wherein the planar surface of the first end of the first member is joined to the planar surface of the third end of the second member and the planar surface of the second end of the first member is joined to the planar surface of the fourth end of the second member to form the cavity.

	Regarding Claim 1, Holbrook discloses an articulating joint assembly (Fig 2), comprising:
a first elongated element (see Fig below); 

a first member with a first end and a second end, wherein the first end is positioned parallel to and spaced apart from the second end (see Fig below) and the first member is curved between the first end and the second end (see Fig below, see also Fig 1-3 where the exterior between the ends are curved), 
wherein the first end and the second end are each a planar surface along a first direction between a first side and a second side of the first member (see Fig below, direction parallel to the central axis), and 
wherein the planar surfaces are angled relative to a central axis of the first member as the planar surfaces extend between the first side and the second side (see Fig below, planar surfaces generally parallel to the central axis); 
a second member with a third end and a fourth end, wherein the third end is positioned parallel to and spaced apart from the fourth end and the second member is curved between the third end and the fourth end (see Fig below),  
wherein the third end and the fourth end are each a planar surface along a second direction between a first side and a second side of the second member (see Fig below, planar surfaces in a direction generally parallel to the central axis), and 
wherein the planar surfaces are angled relative to a central axis of the second member as the planar surfaces extend between the third side and the fourth side (see Fig below, planar surfaces generally parallel to the central axis); 
wherein the first end couples to the third end and the second end couples to the fourth end to form a cavity (see Fig below); and

 a pivoting member configured to be received within the cavity of the receptacle; and a second elongated element coupled to the pivoting member (see Fig below). 


    PNG
    media_image1.png
    684
    864
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    593
    1003
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time the invention was made to construct the first and second members of ‘966t o have the first, second, third and fourth ends, planar surfaces as discussed above in view of Holbrook above because this provides a known configuration for two members to be joined together to form a cavity. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4, 8-9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Holbrook US 6,767,153.
	Regarding Claim 1, Holbrook discloses an articulating joint assembly (Fig 2), comprising:
a first elongated element (see Fig below); 
a receptacle (see Fig below) coupled to an end of the first elongated element, wherein the receptacle comprises: 
a first member with a first end and a second end, wherein the first end is positioned parallel to and spaced apart from the second end (see Fig below) and the first member is curved between the first end and the second end (see Fig below, see also Fig 1-3 where the exterior between the ends are curved), 
wherein the first end and the second end are each a planar surface along a first direction between a first side and a second side of the first member (see Fig below, direction parallel to the central axis), and 
wherein the planar surfaces are angled relative to a central axis of the first member as the planar surfaces extend between the first side and the second side (see Fig below, planar surfaces generally parallel to the central axis); 
a second member with a third end and a fourth end, wherein the third end is positioned parallel to and spaced apart from the fourth end and the second member is curved between the third end and the fourth end (see Fig below),  
wherein the third end and the fourth end are each a planar surface along a second direction between a first side and a second side of the second member (see Fig below, planar surfaces in a direction generally parallel to the central axis), and 

wherein the first end couples to the third end and the second end couples to the fourth end to form a cavity (see Fig below); and
 wherein the planar surface of the first end of the first member is joined to the planar surface of the third end of the second member and the planar surface of the second end of the first member is joined to the planar surface of the fourth end of the second member to form the cavity (see Fig below);
 a pivoting member configured to be received within the cavity of the receptacle; and a second elongated element coupled to the pivoting member (see Fig below). 


    PNG
    media_image1.png
    684
    864
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    593
    1003
    media_image2.png
    Greyscale

Regarding Claim 2, Holbrook discloses the cavity is configured to allow for movement of the pivoting member with respect to the receptacle (Col 4 lines 30-45, abstract). 

Regarding Claim 3, Holbrook discloses the pivoting member comprises: a ball end (see Fig above in claim 1, Fig 2). 

Regarding Claim 4, Holbrook discloses the pivoting member further comprises: a bearing member coupled to the ball end; and a pivot assembly coupled to the bearing member (see Fig below). 

    PNG
    media_image3.png
    781
    784
    media_image3.png
    Greyscale


Regarding Claim 7, Holbrook discloses: at least one locking mechanism (#350) to secure the pivoting member to the receptacle (Fig 2, Col 3 lines 15-25). 

Claim 8, Holbrook discloses the bearing member further comprises a center opening (see annotated Fig 1 above in claim 4 where the bearing member has an opening that receives the pivot assembly). 

Regarding Claim 9, Holbrook discloses the center opening extends circumferentially around the bearing member (see annotated Fig 1 above in claim 4, Fig 2 where the center opening is circular to  receive a circular portion of the bearing member). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holdbrook US 6,767,153 in view of Takagi US 2003/0156893.
	Holdbrook discloses the claimed invention as discussed above where the at least one locking mechanism comprises a passage way (#318 and #378, Fig 2) and a locking screw (#350), wherein the locking screw extends into the receptacle (Fig 2, Col 3 lines 15-25, the receptacle includes the passageway, the locking screw has threads that extends into the passageway of the receptacle). 
	Holdbrook does not disclose the locking screw comprises a wedge portion, the wedge portion extends into the receptacle. 
Takagi, pertinent to thread forms of screws, discloses that threads of screws (#29, Fig 1) extend out from the shaft of the screw and have a tapered v-shape (Fig 1). It is noted that, in the field of screws, v-shaped threads are common in the art.
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify the threads of the locking screw of Holdbrook to have a tapered V-shape in view of Takagi because this is a known shape for threads on screws.  

Allowable Subject Matter
Claims 10-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
See PTO-892 for other ball joints. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032. The examiner can normally be reached Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773